JoNes, Chief Judge,
delivered the opinion of the court:
The question is whether plaintiff’s discharge from the Government service was procedurally defective under the Civil Service requirements.
Plaintiff, a veteran, was on April 2, 1945, appointed to a position as a Cost Analyst, which position he held until September 4,1947.
The Chief of the Civilian Personnel Branch of a division of the War Department by letter dated July 11, 1947, notified plaintiff of his proposed discharge on charges of
I. Making false accusations against the Army Audit Agency, and
II. Willful insubordination.
Plaintiff, by letter dated July 15, 1947, requested further details in reference to the charges against him, which request was complied with on July 18, and on July 21,1947, plaintiff filed a written reply to the charges against him.
On August 4, 1947, the Chief of the Personnel Branch, Finance Division, notified plaintiff that he had not satisfactorily answered any of the charges made against him and he would be discharged effective September 4, 1947.
The plaintiff was discharged effective at the close of business September 4,1947.
On appeal the Director of the Sixth United States Civil Service Eegion held that the action of the Office of the Chief, of Finance, War Department, relative to the separation was not in accordance with the regulations in that plaintiff was not retained on an active duty status for 30 days from the *493date of the receipt of his adverse notice. The Army appealed to the Board of Eeview and Appeals, United States Civil Service Commission. On October 4, 1947, the Commission remanded the case to the Begional office for further investigation as to the justification for suspending plaintiff, and also with respect to the merits of the removal action itself.
On January 8,1948, the Director of the Sixth United States Civil Service Eegion reversed his earlier decision and found that the suspension of plaintiff was in accordance with Civil Service regulations, and also found that plaintiff’s separation on the grounds of false accusation and willful insubordination was warranted and promoted the efficiency of the service. Plaintiff appealed to the Board of Eeview and Appeals before which hearings were held in February 1948.
The Board affirmed the propriety of the plaintiff’s separation in a decision dated July 23,1948.
Plaintiff does not seek in this suit to recover salary for the period between September 4 and 19, 1947. There is a suit pending in the United States District Court for the Western District of Kentucky which involves, among other things, a claim for that period.
As indicated in our findings, and as held by the United States Civil Service Commission, the procedural requirements as set out in the law have been complied with, and when these requirements are met this court is not authorized to review the decision of the United States Civil Service Commission on the merits of the action taken. Croghan v. United States, 116 C. Cls. 577; Wittner v. United States, 110 C. Cls. 231.
The Supreme Court has held that if the procedural requirements are complied with the Court of Claims has no jurisdiction to review the cause for the removal. Eberlein v. United States, 257 U. S. 82; Keirn v. United States, 177 U. S. 290.
When such requirements have been complied with it has been held that the only basis for setting aside the action of the administrative officer is to show that the decision was arbitary or capricious, or so grossly erroneous as to imply bad faith. There is no such showing in this case. In the absence of such a showing the decisions have been uniform *494that this court may not interfere with the action of an administrative agency. We quote from the decision in the Wittner case, supra:
We are not authorized to determine whether a particular veteran should be employed. That is' the province of the appropriate agency. Nor are we concerned with whether an employee should be discharged. That is properly in the hands of the affected department. Once a veteran is employed, however, we are concerned with seeing that even a proper discharge is accomplished in the manner provided by law, and that, in discharging him, the agency follows the procedure laid down by the Congress. Otherwise, the discharge is ineffective.
The petition is dismissed.
Howell, Judge; Madden, Judge; Whitaker, Judge; and Littleton, Judge, concur.